           Case 1:21-cv-01725-CM Document 3 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NELLA MANKO,

                                 Plaintiff,
                                                               21-CV-1725 (CM)
                     -against-
                                                              CIVIL JUDGMENT
 LENOX HILL HOSPITAL, ET AL.,

                                 Defendants.

       Pursuant to the order issued March 1, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the July 11, 2013 order in

Manko v. Schlesinger, ECF 1:12-CV-9059, 11 (S.D.N.Y. July 11, 2013), the complaint is

dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    March 1, 2021
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
